ACCEPTED
                                                                               01-14-01027-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         3/23/2015 10:03:49 AM
                                                                           CHRISTOPHER PRINE
                                                                                        CLERK

                       No. 01-14-01027-CV
       _________________________________________________
                                                              FILED IN
                                                       1st COURT OF APPEALS
                    In the                                 HOUSTON, TEXAS
                                                       3/23/2015 10:03:49 AM

             First Court of Appeals                    CHRISTOPHER A. PRINE
                                                                Clerk


                Houston, Texas
      _________________________________________________

                       ARNOLD GOFFE,
                                   Appellants,
                            v.

  U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE AS SUCESSOR BY
MERGER TO LASALLE BANK NATIONAL ASSOCATION, AS TRUSTEE FOR
CERTIFICATEHOLDERS OF BEAR STEARNS ASSET BACKED SECURITIES I
        LLC, ASSET BACK-CERTIFICATES, SERIES 2005-HE11,
                                      Appellee.
      _________________________________________________

             On Appeal from the 334th District Court of
            Harris County, Texas, Cause No. 2013-77133
                       Hon. Grant Dorfman
      _________________________________________________

      APPELLANT’S MOTION FOR DISMISSAL OF APPEAL


                                   Anh Thu Dinh
                                   Texas Bar No. 24071480
                                   THE LANE LAW FIRM
                                   6200 Savoy, Suite 1150
                                   Houston, Texas 77036
                                   [Tel.] (713) 595-8200
                                   [Fax] (713) 595-8201
                                   Anhthu.dinh@lanelaw.com

              ATTORNEYS FOR APPELLANT ARNOLD GOFFE


                               1
TO THE HONORABLE FOURTEENTH COURT OF APPEALS

       Please be advised that Appellant Arnold Goffe hereby moves to dismiss his appeal

in this matter against U.S. Bank National Association, as trustee as successor by merger

to LaSalle Bank, National Association, as trustee for certificateholders of Bear Sterans

Asset Back Securities I LLC, Assert Back-Certificates, series 2005 HE11, pursuant to

Texas Rule of Appellate Procedure 42.1(a)(1). This Motion disposes of this action in its

entirety.

       The docket clerk is requested to enter this notice into the minutes of the Court.

                                                 Respectfully submitted,

                                                 /s/ Anh Thu Dinh
                                                 Anh Thu Dinh
                                                 Texas Bar No. 24071480
                                                 THE LANE LAW FIRM
                                                 6200 Savoy, Suite 1150
                                                 Houston, Texas 77036
                                                 [Tel.] (713) 595-8200
                                                 [Fax] (713) 595-8201
                                                 Anhthu.dinh@lanelaw.com
                                                 ATTORNEY FOR ARNOLD GOFFE




                                             2
                             CERTIFICATE OF SERVICE

       As required by Rules 6.3 and 9.5 of the Texas Rules of Appellate Procedure, I
certify that I have served this document on all parties listed below on this 23rd day of
March 2015 by facsimile:


Michael F. Hord, Jr.
State bar No. 00784294
Hirsch & Westheimer, P.C.
700 Louisiana, 25th Floor
Houston, TX 77002
(713) 223-5181 – Telephone
(713) 223-9319 – Facsimile
ATTORNEY FOR U.S. BANK



                                                      /s/ Anh Thu Dinh
                                                      Anh Thu Dinh
                                                      Anhthu.dinh@lanelaw.com




                                           3